          Case 1:18-cr-00377-RA Document 29 Filed 06/01/20 Page 1 of 1




                                                   May 29, 2020
The Honorable Ronnie Abrams
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007
       Re:    United States v. Richard Williams, 18 Cr. 377 (RA)

Dear Judge Abrams:
With the consent of the Government, and on behalf of my client Richard Williams, I write to
respectfully request an adjournment of the sentencing hearing scheduled in this matter Tuesday,
June 9, 2020 for sixty days, at which time the parties hope the sentencing in this matter can
proceed, in person.
I have spoken with United States Attorney Timothy Capozzi who consents to this request on
behalf of the Government.
Thank you for considering this request.
                                                   Respectfully submitted,


cc: AUSA Tim Capozzi (by ECF)
                                                   Christopher A. Flood
                                                   (212) 417-8734


   Application granted. The sentence is hereby adjourned to August 4, 2020 at 12:00

   p.m. SO ORDERED.


   ______________________
   Ronnie Abrams, U.S.D.J.
   June 1, 2020
